DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to communication filed on Request for Continued Examination, Arguments/Remarks, and Amendments filed on 03/04/2021.
Claims 21-24, 26-31, 33-35, and 37-41 have been amended according to Amendments filed on 02/23/2021. 
Claims 21-41 are presented for examination.

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 21-41 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement in a Final Rejection filed on 09/03/2020. The claims, as filed on 03/04/2021, overcome the 35 U.S.C. § 112(a) rejections. An Examiner-Initiated interview was held on 02/25/2021 in response to the AFCP request filed with amendments and arguments. Examiner agreed during the interview held on 02/19/2021 that the proposed amendments would absolve the claims from the 35 U.S.C. § 112(a) rejections. The proposed claims have been officially filed with the Amendments, filed on 03/04/2021, and therefore, the 35 U.S.C. § 112(a) rejections of claims 21-41 have been withdrawn.

Claims 21-41 were rejected under 35 U.S.C. § 101 because the claims were directed to an abstract idea in a Final Rejection filed on 09/03/2020. The Applicant has provided the following amendments and persuasive arguments in Arguments/Remarks and Amendments filed on 03/04/2021. 
The Applicant asserts “In particular, the claimed invention is directed to a technology-based solution to a technology-based problem, such that that the recited elements and technical limitations address limitations of conventional systems with improved technological implementation…Specifically, given a deal analytical engine wherein various disparate databases are queried in order to generate deal rankings, a technical problem arises regarding how to operate the deal analytical engine interchangeably in one or more contexts. Such interoperability is difficult to achieve (e.g., between a batch processing context and a real-time context), because operation in each context requires a separate, dedicated data pathway to access and manipulate data to generate deal rankings. See e.g.. Par. [0043] of Applicant’s own disclosure. Applicant’s originally filed specification provides a technology-based solution to such technology-based problem by employing a data interface that is configured to fetch data from disparate sources, while hiding the particular retrieval mechanism. In other words, the data interface fetches data and provides for its use without the deal analytical engine needing to regard the origin of the data or the method of retrieval. In this way, the data interface provides a common interface between one or more contexts (e.g., batch processing or real-time processing) such that the deal analytical engine is configured for robust and interchangeable operation. For example, in a batch processing context, batch e-mails may be processed and analyzed to determine to which consumers a deal should be presented. Or, in a real-time context, the deal analytical engine may perform a real-time reallocation process to ensure that a deal is presented to no fewer than a minimum number of consumers and no more than a maximum number of consumers.” 
The Examiner would additionally like to note that the claims recite “receiving, via the processor and from a data interface, consumer data units associated with each consumer of the set of consumers, wherein the consumer data units each comprise constituent data from 

Claims 21-41 were rejected under 35 U.S.C. § 103 over U.S. Patent 6,567,786 to Bibelnieks in view of U.S. Publication 2010/0180232 to Honan in a Final Rejection filed on 09/03/2020. The Applicant has provided the following amendments and persuasive arguments in Arguments/Remarks and Amendments filed on 03/04/2021. 
The Applicant asserts “As is made clear by both paragraphs [0055] and [0058] of Honan, Honan is concerned merely with identifying additional users that have expressed an interest in an item and/or service being offered. But, Honan does not disclose identifying additional users “based only on the shortage of the first group of consumers compared to the minimum number of consumers to which the first deal is presented ...” as is recited in the amended independent claims. Rather, the method of Honan requires that the additional users have taken some affirmative step to express their interest (i.e., moving the particular item and/or service into their alert list, commit list, wish list, etc.) as a prerequisite to identification. And, the above disclosure further clarifies that, nonetheless, Honan is critically silent concerning “reallocating” 
The Examiner would additionally like to note that according to Amendments filed on 03/04/2021, the claims further recite the limitations “defining, via a processor, a set of consumers, the set of consumers being defined based on requests for display of the first deal; identifying, via the processor and based on the consumer data units, a first group of consumers that is most likely to purchase the first deal from a deal set comprised of at least the first deal and a second deal; identifying, via the processor, from the set of consumers, a second group of consumers that is most likely to purchase the second deal; determining, via the processor, a shortage of the first group of consumers compared to the minimum number of consumers to which the first deal is to be presented; determining, via the processor, and based only on the shortage of the first group of consumers compared to the minimum number of consumers to which the first deal is presented, that one or more consumers from the second group of consumers are to be reallocated to the first group of consumers.” The features of defining the first and second group to consist of consumers identified as most likely to purchase a first or second deal and reallocating the consumers based only on a shortage of the first group that there needs to be a reallocation of consumers overcome the Bibelnieks and Honan references. This uniquely distinct feature alongside the combination of limitations in independent claims 21, 28, and 35 renders the claims allowable. Thus, claims 21-41 are believed to be in condition for allowance.





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        March 13, 2021